Citation Nr: 0818523	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic retinopathy of the eyes.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus with nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The October 2004 rating decision granted the veteran's claim 
of entitlement to service connection for diabetes mellitus 
with nephropathy and retinopathy, and granted a 20 percent 
disability evaluation, effective June 30, 2004.  

In a February 2006 rating decision, the veteran was granted a 
separate, 10 percent disability evaluation for his service-
connected diabetic retinopathy of the eyes, also effective 
June 30, 2004, in addition to his assigned 10 percent 
disability evaluation for service-connected diabetes mellitus 
with nephropathy.  The veteran has not indicated that he is 
satisfied with this separate, increased disability 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

More recently, a June 2007 rating decision granted the 
veteran a separate 10 percent disability evaluation for 
peripheral neuropathy, effective July 30, 2004 for each of 
his lower extremities, and effective June 27, 2006 for each 
of his upper extremities.  Although the issues of entitlement 
to increased ratings for peripheral neuropathy of each of the 
upper and lower extremities were developed for appellate 
consideration, they were specifically withdrawn from 
appellate consideration by a statement signed by the veteran, 
received at the RO on August 10, 2007, prior to certification 
of the appeal to the Board.


FINDINGS OF FACT

1.  On March 21, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of his appeal is requested as to the issue of 
entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus with nephropathy.   

2.  Throughout the rating period on appeal, the veteran's 
service-connected bilateral diabetic retinopathy is 
manifested by hemorrhage and scarring of the retina with 
diminished image, and corrected visual acuity of no worse 
than 20/200 in the right eye, and 20/40 in the left eye, at 
any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an initial disability rating in excess of 20 percent for 
diabetes mellitus with nephropathy.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  Effective from June 30, 2004, the criteria for an initial 
disability rating of 20 percent for bilateral diabetic 
retinopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6011, 6061-
6079 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his appeal as to the issue of entitlement to an 
increased disability rating for diabetes mellitus with 
nephropathy.  Hence, there remains no allegation of error of 
fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to that issue and the claim is dismissed.

Increased Disability Evaluation for Bilateral Diabetic 
Retinopathy

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the October 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
diabetic retinopathy, such claim is now substantiated.   As 
such, his filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's diabetic 
retinopathy, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

The veteran's diabetic retinopathy is currently assigned a 10 
percent evaluation under Diagnostic Code 6011 for unilateral 
or bilateral localized scars, atrophy, or irregularities of 
the retina, with irregular duplicated, enlarged, or 
diminished image.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6011.  No higher disability evaluation is available under 
this Code, but Diagnostic Codes 6061 to 6079 allow for higher 
disability evaluations for impairment of central visual 
acuity.  

Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  As the 
veteran has not lost an eye and is not blind in either eye, 
Diagnostic Codes 6061 to 6070 do not apply.  For a rating for 
visual impairment, the best distant vision obtainable after 
the best correction by glasses will be the basis of the 
rating. 38 C.F.R. § 4.75 (2007).

The veteran's July 2005 VA examination report indicates that 
the veteran had corrected distant visual acuity of 20/60 in 
the right eye and corrected distant visual acuity of 20/25 in 
the left eye.  There was no evidence of diplopia, extraocular 
muscle movements were full, and there were no visual field 
deficits.  

A December 2006 VA treatment note indicates that he had 
corrected visual acuity in the right eye of 20/60 and 
corrected visual acuity in the left eye of 20/25.

Treatment reports from L. J. S., M.D. (Dr. S) , dated 
February 2006 through April 2008 show that the veteran was 
treated with laser therapy on multiple occasions for vitreous 
hemorrhages of the right eye, with good clearing and vision, 
despite episodic right eye visual acuity that was decreased 
to hand motions.  

An August 2007 letter from Dr. S states that the veteran had 
corrected distant visual acuity of 20/30 in the right eye and 
20/25 in the left eye in July 2007.

A November 2007 VA examination report indicates that the 
veteran had corrected distant visual acuity of 20/60 in the 
right eye and corrected distant visual acuity of 20/25 in the 
left eye.  There was no evidence of diplopia or pupillary 
defect and extraocular muscle movements were smooth and full.

Later in November 2007, Dr. S noted that he veteran's visual 
acuity was 20/100 in the right eye and 20/40 in the left eye.

A February 2008 treatment record from Dr. S indicates that 
the veteran's corrected distant visual acuity was 20/200 in 
the right eye and 20/40 in the left eye, without evidence of 
a hemorrhage.

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity of 20/50 in the 
worse service-connected eye and visual acuity of 20/40 in the 
other eye.  

Under Diagnostic Code 6077, visual acuity of 20/200 in one 
eye, with vision of 20/40 in the other eye warrants a 20 
percent rating.  Visual acuity of 10/200 in one eye, with 
vision of 20/40 in the other eye warrants a 30 percent rating 
under this Code.  For visual acuity from 20/70 to 20/100 in 
one eye, with vision of at least 20/50 in the other eye, a 20 
percent rating is warranted under Diagnostic Code 6078.  
Visual acuity of 20/70 in one eye, with visual acuity of 
20/70 in the better eye warrants a 30 percent rating under 
this Code.  

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
bilateral diabetic retinopathy, the Board finds that the 
veteran's disability picture is most consistent with an 
initial 20 percent disability evaluation.  While the 
veteran's corrected distant vision was no worse than 20/60 in 
the right eye and 20/30 in the left eye for much of the 
rating period, treatment records from Dr. S and the VA 
examination reports clearly demonstrated that his visual 
acuity is repeatedly impaired by vitreous hemorrhages of the 
right eye, treated by laser photocoagulation.  Moreover, a 
February 2008 treatment record from Dr. S clearly shows that 
the veteran had corrected distant visual acuity of 20/200 in 
the right eye, with corrected visual acuity of 20/40 in the 
left eye.  As such, a 20 percent rating, but no higher, is 
warranted.  With resolution of doubt in the veteran's favor, 
the increased 20 percent initial rating is granted effective 
from June 30, 2004.

Further, the Board notes that the evidence does not 
demonstrate any retinal detachment, diplopia, or irregular 
extraocular movement.  The VA examiners expressly found that 
his cataracts are unrelated to his service-connected eye 
disability.  The Board accordingly concludes that his 
disability does not more nearly approximate the criteria for 
a rating in excess of 20 percent under any applicable 
diagnostic code. 

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's diabetic retinopathy of the eyes 
was more than 20 percent disabling.  

Moreover, the Board has considered referral for assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
However, the record does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone on his behalf that his bilateral diabetic retinopathy 
has caused marked interference with his employment or  
necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is 
rendered impracticable.  As such, the Board finds that this 
case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal of the issue of entitlement to an initial 
disability rating in excess of 10 percent for diabetes 
mellitus with nephropathy is dismissed.

Entitlement to a 20 percent initial disability rating for a 
diabetic retinopathy of the eyes is granted, effective from 
June 30, 2004, subject to the applicable law governing the 
award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


